UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
CIGAR ASSOCIATION OF AMERICA, et al., )
                                          )
      Plaintiffs,                         )
                                          )
              v.                          )                  Case No. 1:16-cv-1460 (APM)
                                          )
U.S. FOOD AND DRUG                        )
ADMINISTRATION, et al.,                   )
                                          )
      Defendants.                         )
_________________________________________ )

                                 MEMORANDUM OPINION

I.     INTRODUCTION

       Six public health organizations (the “Proposed Intervenors”) seek to intervene in this case

to defend regulations issued by the U.S. Food and Drug Administration that subject cigars, pipe

tobacco, and other tobacco products to the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §

301 et seq., as amended by the Family Smoking Prevention and Tobacco Control Act, Pub. L. No.

111–31, 123 Stat. 1777 (2009) (“Tobacco Control Act”). Plaintiffs, associations that represent

cigar manufacturers, retailers, and importers, challenge the FDA’s (1) adoption of warning label

requirements for cigar and pipe tobacco products; (2) imposition of user fees on cigar and pipe

tobacco products but not e-cigarettes; (3) treatment of retailers who blend pipe tobacco as “tobacco

product manufacturers”; and (4) classification of pipes as “components” of tobacco products. Of

those challenges, Proposed Intervenors’ motion to intervene is predicated primarily on Plaintiffs’

first challenge—the new warning requirements for cigar and pipe tobacco products. Proposed

Intervenors contend that, if Plaintiffs are successful, then they will be forced to spend resources

educating the public about the risks of tobacco use that otherwise would be conveyed by the
warnings themselves. That additional expenditure of resources, they believe, establishes the

injury-in-fact necessary to demonstrate Article III standing and constitutes the legal interest

required to intervene as of right under Rule 24(a) of the Federal Rules of Civil Procedure.

       Upon careful consideration of the briefs and the record, the court concludes that Proposed

Intervenors have not established that they would suffer a legally sufficient injury-in-fact if

Plaintiffs were to prevail in this litigation. Therefore, they lack standing to intervene as of right,

and the court declines to allow Proposed Intervenors to intervene permissively. Accordingly, the

court denies Proposed Intervenors’ Motion to Intervene.

II.    BACKGROUND

       A.      Plaintiffs’ Challenge to the Rule

       In 2009, Congress passed the Family Smoking Prevention and Tobacco Control Act

(“Tobacco Control Act”), which granted the U.S. Food and Drug Administration the authority to

regulate cigarettes and other tobacco products. See 21 U.S.C. § 387a. Congress immediately

applied the Act to “all cigarettes, cigarette tobacco, roll-your-own tobacco, and smokeless

tobacco” (“Originally Regulated Products”). Id. § 387a(b). Congress left it to the FDA to decide

whether to apply the Act to other types of tobacco products. Specifically, it vested in the FDA the

authority to “deem[ ]” “any other tobacco product[ ]” subject to the Act. Id.

       In May 2016, the FDA exercised its “deeming” muscle. It published a Final Rule (“Rule”)

designating cigars, pipe tobacco, and certain other tobacco products (e.g., e-cigarettes) as “other

tobacco products” subject to the Tobacco Control Act. See Deeming Tobacco Products To Be

Subject to the Federal Food, Drug, and Cosmetic Act, as Amended by the Family Smoking

Prevention and Tobacco Control Act; Restrictions on the Sale and Distribution of Tobacco

Products and Required Warning Statements for Tobacco Products, 81 Fed. Reg. 28,973 (May 10,



                                                  2
2016) (to be codified at 21 C.F.R. pts. 1100, 1140, 1143). 1 The FDA’s action made cigars and

pipe tobacco subject to requirements currently in place for Originally Regulated Products, such as

pre-market review, a prohibition on the sale of products with descriptors such as “light” and

“mild,” and ingredient reporting. Id. And, critically, for present purposes, the Rule included

comprehensive warning requirements for cigar and pipe tobacco packaging and advertising. 81

Fed. Reg. at 28,974. That provision mandates that cigar manufacturers, distributors, importers,

and retailers include one of six health warnings on cigar and pipe tobacco packages and in cigar

and pipe tobacco advertisements, as well as rotate those six warnings in a manner that ensures

consumers see all six. 81 Fed. Reg. at 29,060–29,062. The provision also sets font size, location,

and other requirements for displaying the warnings and mandates the submission of warning plans.

Id.

         Plaintiffs—three associations that represent cigar manufacturers, importers, distributors,

retail shops, suppliers, and consumers—filed suit in July 2016 to challenge the Rule in multiple

respects as unlawful under the Tobacco Control Act, the Administrative Procedure Act (the

“APA”), and the First and Fifth Amendments to the United States Constitution. Compl., ECF No.

1 [hereinafter Compl.], ¶¶ 4–5. Though filed more than a year ago, this suit has barely gotten off

the ground. Following Defendants’ 2 answering of the Complaint and Plaintiffs’ filing of an initial

motion for summary judgment, the change in presidential administrations caused the parties to

seek multiple extensions of the briefing schedule “to allow new leadership personnel at the


1
  Plaintiffs also challenge the User Fee Rule, under which the FDA plans to collect fees from domestic manufacturers
and importers of cigars and pipe tobacco. Under the Federal Food, Drug, and Cosmetic Act, FDA has the authority
to assess and collect fees from domestic manufacturers and importers of tobacco products in order to fund its regulation
of tobacco products. Requirements for the Submission of Data Needed to Calculate User Fees for Domestic
Manufacturers and Importers of Cigars and Pipe Tobacco, 81 Fed. Reg. 28,707, 28,707 (May 10, 2016). Proposed
Intervenors do not take a position on that issue. Mot. to Intervene, ECF No. 36, at 6 n.6.
2
  Plaintiffs named as defendants the FDA, the U.S. Department of Health and Human Services, Sylvia Mathews
Burwell, in her official capacity as Secretary of Health and Human Services, and Robert Califf, in his official capacity
as Commissioner of Food and Drugs. The court refers to them collectively as Defendants.

                                                           3
Department of Health and Human Services to more fully consider the issues raised in this case and

determine how best to proceed.” Joint Mot. to Amend Scheduling Order, ECF No. 27; Joint Mot.

to Amend Scheduling Order, ECF No. 34. The parties hoped that the extensions of time would

enable them to resolve the pending disputes or, at least, narrow the issues.

           The additional time proved to be partially successful from Plaintiffs’ perspective. On July

28, 2017, the FDA announced a “new comprehensive plan” for regulating tobacco products that

delayed implementation of the Rule in several important respects. Pls.’ Opp’n to Mot. to Intervene,

ECF No. 44 [hereinafter Pls.’ Opp’n], Ex. A, ECF No. 44-1 [hereinafter Pls.’ Opp’n, Ex. A]. The

FDA extended to August 8, 2021, the deadline for tobacco manufacturers to submit applications

for newly regulated products, including cigars and pipe tobacco, that were on the market as of

August 8, 2016, and provided that manufacturers could continue to market those products while

the applications were pending. Pls.’ Opp’n, Ex. A at 2; Joint Status Report, ECF No. 51, ¶ 3. The

FDA also announced that it would seek public comment on (1) the role that flavors in tobacco

products play in attracting youth and (2) the patterns of use and resulting public health impacts of

premium cigars, thereby suggesting that future rulemaking may result in the Rule’s amendment.

Joint Status Report, ECF No. 51, ¶ 3. The FDA otherwise left the Rule intact, including its

comprehensive warning requirements for cigars and pipe tobacco.

           In response to the “new comprehensive plan,” Plaintiffs limited the number of claims

presented. Plaintiffs identified six claims as the ones they wished to pursue at this time. 3 Id. ¶ 5.

On October 3, 2017, Plaintiffs moved for summary judgment as to those claims and sought order

enjoining the warning requirements. Pls.’ Mot. for Prelim. Inj., ECF No. 61; Pls.’ Mot. for Partial




3
    The remaining three claims are held in abeyance pending the outcome of the FDA’s review described above.

                                                         4
Summ. J., ECF No. 62 [hereinafter Pls.’ Mot. for Partial Summ. J.], at 2–4. Defendants’ opposition

brief is due on October 24, 2017. See Order, Sept. 19, 2017, ECF No. 57.

       B.      The Proposed Intervention

       The Proposed Intervenors—the American Academy of Pediatrics, the American Cancer

Society Cancer Action Network, the American Heart Association, the American Lung Association,

the Campaign for Tobacco-Free Kids, and the Truth Initiative—are six public health organizations

that seek to defend the Rule against Plaintiffs’ challenges. The court granted the Proposed

Intervenors’ initial request to participate in this matter as amici. Order, Apr. 3, 2017, ECF No. 30.

On July 24, 2017, however, the Proposed Intervenors sought to upgrade their status to that of

parties and filed a Motion to Intervene as defendants (the “Motion”), citing “recent indications that

Defendants may not aggressively defend the [Rule], or may seek to alter or rescind the Rule.”

Mot. to Intervene, ECF No. 36 [hereinafter Mot. to Intervene], at 3.

       In light of the parties’ then-ongoing discussions about the scope of their disputes, the court

deferred ruling on Proposed Intervenors’ Motion until Plaintiffs identified the claims that they

presently wish to litigate. Order, Aug. 18, 2017, ECF No. 49. On September 5, 2017, Plaintiffs

made known the narrowed set of claims that are now before the court. Joint Status Report, ECF

No. 51. The parties and Proposed Intervenors then supplemented their intervention papers. See

Suppl. Mem. in Supp., ECF No. 54; Defs.’ Supp. Resp. to Mot. to Intervene, ECF No. 58; Proposed

Intervenors’ Suppl. Br. in Supp. [hereinafter Suppl. Br. in Supp.], ECF No. 59; Pls.’ Suppl. Br. in

Opp’n, ECF No. 60. Therefore, Proposed Intervenors’ Motion is now ripe for consideration.




                                                 5
III.   DISCUSSION

       A.      Proposed Intervenors’ Primary Interest in the Claims Presently Before
               the Court

       Before turning to the merits of the Motion, the court places Proposed Intervenors’

intervention request in the context of the claims that are presently before it. This context informs

the court’s analysis.

       As discussed, of their nine original claims, Plaintiffs presently move for summary

judgment as to six. The six claims are as follows: (1) the Rule’s imposition of user fees on

domestic manufacturers and importers of cigars to fund FDA’s regulation of tobacco products

violates the APA (Count II) and the Fifth Amendment (Count III); (2) the Rule’s warning

requirements violate the First Amendment (Count VII), the APA (Count VI), and the Tobacco

Control Act; (3) the Rule’s treatment of retailers who blend pipe tobacco as “manufacturers”

violates the APA (Count VIII); and (4) the Rule’s classification of pipes as “components” of a

tobacco product subject to regulation, rather than accessories not subject to regulation, violates the

APA (Count IX). Compl. at 28–37; Pls.’ Mot. for Partial Summ. J. at 2–4. In their original moving

papers, Proposed Intervenors stated that they intended to take no position with respect to the user-

fee issue. Mot. to Intervene at 6 n.6. In addition, through their silence, Proposed Intervenors

implicitly have advanced no interest in the claims concerning the classification of retailers who

blend pipe tobacco as “manufacturers” or the treatment of pipes as “components” of a tobacco

product. Neither Proposed Intervenors’ original motion nor its supplemental briefing state any

interest in, or intention to defend the Rule as to, those two issues. See, e.g. id. at 13–14, 17

(asserting standing and a legal interest based on the “availability of unregulated cigars”); Suppl.




                                                  6
Br. in Supp. at 2 (identifying only Plaintiffs’ challenge to the warning requirements as implicating

Proposed Intervenors’ interests).

       In short, Proposed Intervenors’ advance just one interest in defending the Rule against

Plaintiffs’ present set of claims—preserving the Rule’s warning requirements. With that interest

in mind, the court now turns to the merits of Proposed Intervenors’ Motion.

       Proposed Intervenors seek to intervene as defendants as of right under Rule 24(a)(2) of the

Federal Rules of Civil Procedure or, alternatively, with the court’s permission under Rule 24(b)(1).

The court first considers intervention as of right under Rule 24(a)(2) before turning to permissive

intervention.

       B.       The Court Denies Intervention As of Right

       In the D.C. Circuit, a person seeking to intervene as of right under Rule 24(a) must

demonstrate: (1) that the application to intervene is timely; (2) the party has a legally protected

interest in the action; (3) the action threatens to impair that interest; and (4) no party to the action

can adequately represent that interest. Deutsche Bank Nat’l Trust Co. v. FDIC, 717 F.3d 189, 192–

93 (D.C. Cir. 2013) (citing FED. R. CIV. P. 24(a)). In addition to satisfying those factors, a person

seeking to intervene under Rule 24(a) must demonstrate Article III standing. See id. at 193.

Standing is required regardless of whether the person asks to intervene as a plaintiff or defendant.

Id.

       As standing is a threshold inquiry, the court starts with that requirement.             Putative

intervenors must satisfy the traditional three elements of Article III standing: (1) an actual or

threatened injury-in-fact, “(2) that is fairly traceable to the challenged conduct of the defendant,

and (3) that is likely to be redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, 578

U.S. ___, ___, 136 S. Ct. 1540, 1547 (2016). An injury-in-fact is “an invasion of a legally



                                                   7
protected interest which is (a) concrete and particularized, and (b) actual or imminent, not

conjectural or hypothetical.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992) (footnote,

citations, and internal quotation marks omitted). Where, as here, standing is “premised on future

injury, [the party] must demonstrate a realistic danger of sustaining a direct injury.” Arpaio v.

Obama, 797 F.3d 11, 21 (D.C. Cir. 2015) (internal quotation marks omitted). Because Proposed

Intervenors seek to enter this case at the summary judgment stage, they must support each element

of standing by affidavit or other evidence. See Swanson Grp. Mfg. LLC v. Jewell, 790 F.3d 235,

240 (D.C. Cir. 2015). Proffered facts must be sufficiently specific to rise above the level of

“conclusory allegations,” and the court will not presume missing facts needed to establish an

element of standing. See id. Accordingly, at this stage, it is not sufficient for Proposed Intervenors

simply to allege injury.

         Proposed Intervenors offer two theories of standing. First, each Proposed Intervenor

contends that it has “organizational standing” to intervene. Second, Proposed Intervenors assert

that one of them, the American Academy of Pediatrics, has “associational standing” because its

individual members would have standing under Article III to sue in their own right. Mot. to

Intervene at 12–15. The court addresses each theory in turn.

                           a.       Organizational Standing

         To establish that it has suffered a concrete and demonstrable injury in its own right, an

organization must satisfy two criteria. A court must ask “first, whether the agency’s action or

omission to act injured the organization’s interest and, second, whether the organization used its

resources to counteract that harm.” Food & Water Watch, Inc. v. Vilsack, 808 F.3d 905, 919 (D.C.

Cir. 2015) (alteration adopted). 4 To satisfy these elements, “an organization must allege that the


4
 Judges in this District recently have remarked on the ambiguity in the case law concerning organizational standing,
and the court refers the reader to the excellent summaries of its colleagues. See Cmty. Fin. Servs. Ass’n of Am., Ltd.

                                                          8
defendant’s conduct perceptibly impaired the organization’s ability to provide services.” Id.

(internal quotation marks omitted).            A defendant’s actions do not “perceptibly impair” an

organization’s ability to provide services if an organization merely uses resources for litigation,

investigation in anticipation of litigation, or advocacy. Id. Neither does an organization’s use of

resources “to educate its members and others” “perceptibly impair” the organization’s activities,

“unless doing so subjects the organization to operational costs beyond those normally expended.”

Id. at 920 (internal quotation marks omitted). Instead, to show an injury to its interests, the

organization must show that the defendant’s conduct caused “an inhibition of the organization’s

daily operations.” Id. at 919 (internal quotation marks omitted and alteration adopted).

        The facts in Food & Water Watch are instructive of what constitutes an injury sufficient

for organizational standing. In that case, a consumer group challenged new USDA poultry

inspection regulations that shifted responsibility for inspection tasks from federal inspectors to

industry personnel. 808 F.3d at 910–11. The group alleged that this change would cause an

increased risk of consumers contracting foodborne illness from poultry. Id. at 914. In support of

its assertion of organizational standing, the group urged that the agency’s action would force it to

spend resources to educate the public that a USDA inspection sticker does not mean a product is

safe, as well as to encourage its members to avoid poultry products from companies not using

federal inspectors. Id. at 920. The Circuit held that these injuries were insufficient to support

organizational standing. Id. Describing the group’s alleged injury to be “nothing more than an

abstract injury to its interests,” the Circuit explained that the group had failed to establish that its




v. FDIC, 2016 WL 7376847, at *11 (D.D.C. Dec. 19, 2016); New England Anti-Vivisection Soc’y v. U.S. Fish &
Wildlife Serv., 208 F. Supp. 3d 142, 164–66 (D.D.C. 2016); Int’l Acad. of Oral Med. & Toxicology v. FDA, 195 F.
Supp. 3d 243, 254–56 (D.D.C. 2016). For present purposes, this court follows the D.C. Circuit’s precedent in Food
& Water Watch, Inc. v. Vilsack, which sets out a two-part test for evaluating whether an organization has suffered an
injury-in-fact requisite for Article III standing.

                                                         9
“activities have been perceptibly impaired in any way.” Id. at 920–21. The panel, therefore, found

the group did not have standing to challenge the USDA’s new regulations. Id. at 921.

       Also helpful to the present case is the Food & Water Watch Court’s comparison of a case

where it did find organizational standing. Id. In People for the Ethical Treatment of Animals

(PETA) v. USDA, PETA claimed the USDA had violated the law by failing to apply the Animal

Welfare Act to birds and, therefore, the agency was not generating inspection reports PETA used

to educate its members. 797 F.3d 1087, 1094 (D.C. Cir. 2015). Furthermore, because the USDA

did not collect information about bird mistreatment, PETA claimed it lacked the investigatory

information it needed to bring statutory violations to the agency’s attention and prevent bird

cruelty. Id. at 1091, 1094. The Circuit held that the group’s two claimed harms—the denial of (1)

information and (2) a way to seek redress for bird abuse—sufficed to establish a cognizable injury.

Id. at 1095. Food & Water Watch and PETA therefore provide helpful guideposts in assessing

when an organization has incurred a sufficient injury to establish standing on its own behalf.

       Each Proposed Intervenor has submitted an affidavit discussing the organizational harm it

faces if the court strikes down the Rule. Recognizing that injury sufficient to support standing for

one is sufficient to support standing for all, see Military Toxics Project v. EPA, 146 F.3d 948, 954

(D.C. Cir. 1998) (“Because [one intervenor-applicant] has standing, we need not determine

whether the other intervenor-applicants . . . also have standing.”), the court summarizes the

evidence presented by each Proposed Intervenor to determine whether any one has established an

injury-in-fact, which would be sufficient to provide all Proposed Intervenors with standing.

           •   The American Academy of Pediatrics (“AAP”) is a membership organization of

               pediatricians and pediatric specialists that aims to advance the health of infants,

               children, adolescents, and young adults, and it expends resources to provide its



                                                10
    physician members with tools to screen their patients for tobacco use and counsel

    their patients against such use. Mot. to Intervene, Ex. 3, ECF No. 36-3 [hereinafter

    Del Monte Aff.], ¶¶ 6, 8. AAP’s declarant asserts that vacating the Rule “would

    make it more difficult for AAP to effectuate its policies and would require the

    expenditure of additional resources” and force AAP “to expend more resources to

    assist its members in educating youth.” Id. ¶¶ 8, 15.

•   Campaign for Tobacco-Free Kids (“TFK”) is a nonprofit organization that educates

    the public about the dangers of tobacco and develops policies and activities to

    prevent kids from using tobacco and to encourage users to quit. Mot. to Intervene,

    Ex. 4, ECF No. 36-4 [hereinafter Myers Aff.], ¶ 3. TFK argues that if Plaintiffs

    obtain their requested relief, it “would face additional obstacles and would have to

    expend more resources to achieve the objectives of its public education and youth

    activities.” Id. ¶ 13.

•   The American Cancer Society Cancer Action Network (“ACS CAN”) is a nonprofit

    organization with 47,000 members nationwide. Mot. to Intervene, Ex. 5, ECF No.

    36-5 [hereinafter Phillips Aff.], ¶¶ 3–5. It educates the public about the dangers of

    tobacco products, supports policies and programs that discourage tobacco use and

    encourage quitting, and advocates for tobacco regulation. Id. ¶ 5. ACS CAN’s

    representative claims that invalidating the Rule would make it more difficult for its

    public education and youth activities to be effective, and argues that, if Plaintiffs

    receive the relief they seek, ACS CAN “would face additional obstacles and would

    have to expend more resources to achieve the objectives of its public education and

    youth activities.” Id. ¶ 12.



                                     11
•   The American Heart Association (“AHA”) is a nonprofit organization that provides

    education and counseling to prevent youth initiation of tobacco use and to

    encourage tobacco users to quit.        Mot. to Intervene, Ex. 6, ECF No. 36-6

    [hereinafter Schoeberl Aff.], ¶¶ 3–4. AHA’s declarant asserts that striking down

    the Rule would “make it more difficult for AHA to effectuate its policies and would

    require the expenditure of additional resources.” Id. ¶ 9. The declarant argues that

    the relief sought by Plaintiffs “would make it more difficult for AHA’s public

    education and youth activities to be effective.” Id. ¶ 16.

•   The Truth Initiative Foundation (“Truth Initiative”) is a tax-exempt corporation that

    conducts research and sponsors programs to educate young people about tobacco

    and help smokers quit smoking.          Mot. to Intervene, Ex. 7, ECF No. 36-7

    [hereinafter Vargyas Aff.], ¶¶ 6–9.        Truth Initiative’s affiant states that the

    organization’s “programs and its ability to achieve its corporate purposes would be

    directly harmed if the deeming regulation’s applicability to all cigars . . . were to

    be limited in any fashion.” Id. ¶ 13. The affiant continues, “Truth Initiative would

    either have to spend more funds and devote additional other resources to educate

    youth, young adults[,] and adults about the fact that all cigars pose substantial health

    risks and are, in fact, no safer than cigarettes, or, alternatively, forego providing

    life-saving information.” Id.

•   The American Lung Association (“ALA”) is a nonprofit organization that provides

    assistance to tobacco users who are trying to quit as part of its mission to promote

    lung health, prevent lung disease, and educate the public about the consequences of

    cigar smoking. Mot. to Intervene, Ex. 8, ECF No. 36-8 [hereinafter Wimmer Aff.],


                                      12
                ¶¶ 3–6. The ALA’s affiant asserts that invalidating the Rule with respect to cigars

                would “make it more difficult to effectuate its policies and would require the

                expenditure of additional resources.” Id. ¶ 7. The affiant continues, “The relief

                plaintiffs seek would undermine the effectiveness of ALA’s sponsorship of

                activities . . . to educate people about the dangers of using cigars and would require

                ALA to expend more of its resources in order to accomplish its purposes.” Id. ¶ 10.

                Further, the affiant states, “If plaintiffs obtain the relief they seek ALA would face

                additional obstacles and would have to expend more resources to achieve the

                objectives of its public education and youth activities.” Id. ¶ 12.

Collectively, Proposed Intervenors assert that, if Plaintiffs were to succeed in their challenges to

the Rule, such a result would reduce the effectiveness of their anti-tobacco efforts and cause them

to expend additional resources to meet their objectives. Now, specifically with regard to Plaintiffs’

challenge to the warning requirements, Proposed Intervenors argue that they “have a direct interest

in these requirements because the purpose of warnings is to educate smokers and potential smokers

about the risk of smoking and thus to deter smoking.” Suppl. Br. in Supp. at 3. “Absent warnings,”

they continue, “Intervenors would be compelled to expend additional resources to communicate

information to the public that would otherwise appear on the products themselves.” Id. That

additional expenditure of resources, they claim, is sufficient injury to establish Article III standing.

Id.

        Although each Proposed Intervenor advances a laudable organizational goal, no Proposed

Intervenor has demonstrated that its activities will be “perceptibly impaired” as required to make

out a concrete and demonstrable injury for purposes of Article III. Each organization does no more

than assert that it will have to expend some undefined amount of additional resources if the Rule



                                                  13
is vacated. Such a generalized harm, as the D.C. Circuit held in Food & Water Watch, amounts to

“no more than an abstract injury to its interests.” 808 F.3d at 920. Not one of the Proposed

Intervenors has come forward with evidence showing that invalidating the Rule would inhibit the

organization’s daily operations. Nor has any Proposed Intervenor demonstrated that it would incur

“operational costs beyond those normally expended” to educate the public about the risks of

tobacco if the Rule were to be stricken. Proposed Intervenors’ offer of proof fares no better when

the court focuses only on the warning requirements. Proposed Intervenors offer no new evidence

with their supplemental brief that focuses on the harm that would arise from invaliding the warning

requirements. Indeed, the only evidence that Proposed Intervenors cite in their supplemental brief

is a generic statement from TFK’s affiant that the relief sought by Plaintiff would require TFK to

“expend more resources to achieve the objectives of its public education and youth activities.”

Suppl. Br. in Supp. at 3 (quoting Myers Aff. ¶ 13). That is not enough to establish injury. See

Nat’l Treasury Emps. Union v. United States, 101 F.3d 1423, 1429 (stating that “[f]rustration of

an organization’s objectives is the type of abstract concern that does not impart standing” (internal

quotation marks omitted)); see also Nat’l Ass’n of Home Builders v. EPA, 667 F.3d 6, 9, 11, 12

(D.C. Cir. 2011) (holding that spending time and monetary resources to clarify jurisdiction of

Clean Water Act did not suffice to show injury-in-fact); Ams. for Safe Access v. DEA, 706 F.3d
438, 458 (D.C. Cir. 2013) (holding that spending money to educate the public and engage in

advocacy is insufficient to support organizational standing).

       In support of their assertion of standing, Proposed Intervenors point to a single line from

the D.C. Circuit’s recent decision in Crossroads Grassroots Policy Strategies v. FEC, but that line

cannot bear the weight they place upon it. See Mot. to Intervene at 11; Suppl. Br. in Supp. at 2.

In Crossroads, the Circuit stated that a party suffers “a sufficient injury in fact where a party



                                                 14
benefits from agency action, the action is then challenged in court, and an unfavorable decision

would remove the party’s benefit.” Crossroads, 788 F.3d 312, 317 (D.C. Cir. 2015). While the

court does not doubt that Proposed Intervenors’ organizational objectives would be furthered by

the Rule’s implementation, furthering an institutional goal is not the type of “benefit” that the court

had in mind in Crossroads. There, the advocacy group Public Citizen challenged a Federal

Election Commission ruling in favor of Crossroads, and Crossroads moved to intervene as a

defendant, seeking to defend the agency’s ruling. Id. at 314–15. The court allowed Crossroads to

intervene, not merely because Crossroads stood to gain a legal benefit if the ruling remained intact,

but because Crossroads would be subject to enforcement proceedings by a federal agency if the

ruling was overturned. Id. at 318. Such a loss of a beneficial agency action, the court held,

constituted a concrete injury. Id. Here, Proposed Intervenors neither received the type of benefit

that Public Citizen received in Crossroads nor face the kind of risk that Public Citizen faced from

the reversal of agency action. Proposed Intervenors, at most, have shown that the Rule will help

them achieve their organizational objectives and that the Rule’s demise would make it harder to

achieve those objections. Crossroads does not support a finding that such a showing alone confers

standing.

       Proposed Intervenors further suggest that they have standing because the D.C. Circuit has

found that certain of the Proposed Intervenors had standing in other matters concerning tobacco

regulation. Mot. to Intervene at 12. The two cases that Proposed Intervenors cite are inapposite.

In both United States v. Philip Morris USA, Inc. and Public Citizen v. FTC, particular public health

organizations were permitted to intervene because the Circuit held that they had established

associational standing on behalf of their members. United States v. Philip Morris, 566 F.3d 1095,

1098 (D.C. Cir. 2009); Public Citizen v. FTC, 869 F.2d 1541, 1553 (D.C. Cir. 1989). In this case,



                                                  15
only the American Academy of Pediatrics asserts associational standing, which the court addresses

in the next section. The D.C. Circuit’s past acceptance of certain of the Proposed Intervenors on

the basis of associational standing has no bearing on whether Proposed Intervenors have

organizational standing in this case.

       Accordingly, Proposed Intervenors have failed to allege a sufficient injury-in-fact to

support organizational standing and are not entitled to intervene as of right on that theory.

                       b.      Associational Standing

       The Proposed Intervenors also maintain that they have standing because one of them—the

American Academy of Pediatrics (“AAP”)—has associational standing; that is, standing to

intervene on behalf of its physician members. Mot. to Intervene at 14. If AAP has associational

standing to intervene, then standing is not an impediment for any of the Proposed Intervenors.

See Military Toxics Project, 146 F.3d at 954.

       To establish associational standing, an organization must demonstrate: (1) that at least one

member would have Article III standing in his or her own right; (2) “that the interests it seeks to

protect are germane to its purposes”; and (3) “neither the claim asserted nor the relief requested

requires an individual member participate in the lawsuit.” Nat. Res. Def. Council v. EPA, 489 F.3d
1364, 1370 (D.C. Cir. 2007); see Hunt v. Wash. Apple Advert. Comm’n, 432 U.S. 333, 343 (1977).

       Proposed Intervenors offer an affidavit from Mark Del Monte, AAP’s chief deputy and

senior vice president for advocacy and external affairs, as evidence in support of AAP’s

associational standing. Del Monte states that AAP is a membership organization of 66,000

pediatricians and pediatric specialists. Del Monte Aff. ¶ 3. He attests that AAP’s pediatrician




                                                 16
members “actively screen their patients for use of tobacco and provide counseling to their patients

and patients’ parents about the health hazards of tobacco use.” Id. ¶ 6. He further states:

               AAP expends substantial resources in providing its physician
               members tools to screen their patients for use of tobacco products
               and counsel their patients and patients’ parents against use of
               tobacco products. . . . The presence of unregulated tobacco products
               undermines these efforts by increasing the opportunities for young
               people to begin or continue using tobacco products. Invalidation of
               [the Rule] with regard to cigars would therefore make it more
               difficult for AAP to effectuate its policies and would require the
               expenditure of additional resources. The individual physician
               members of AAP would suffer similar harm from the invalidation of
               the rule.

               ....

               By preserving the availability of flavored cigars and other products
               that particularly appeal to youth, the relief plaintiffs request would
               increase the likelihood that young people would begin and continue
               smoking. This would make it more difficult for AAP’s members to
               be effective in (a) giving young people an accurate understanding of
               the dangers of cigar smoking; (b) discouraging initiation of cigar
               smoking by young people; and (c) encouraging cigar smokers,
               particularly young people, to quit. If plaintiffs obtain the relief they
               seek AAP would face additional obstacles and would have to expend
               more resources to assist its members in educating youth than it
               would have if the considerable public health benefits of [the Rule]
               were left in place.

Id. ¶¶ 8, 15 (emphasis added). Based on these statements, Proposed Intervenors assert that, if

Plaintiffs’ challenge succeeds, AAP’s members would be injured, and thus have standing to

intervene, because they would be required to “spend more time counseling patients and their

parents not to smoke[,]” in the absence of the Rule. Mot. to Intervene at 14. They add:

               [V]acatur of the rule would directly undermine the interests of
               Public Health Intervenors. For example, every child who takes up
               smoking is a child whom AAP’s pediatrician members must spend
               additional time counseling and treating—which means, among other
               things, a doctor can see fewer patients (to say nothing of the impact
               on the health of the child).



                                                 17
Reply in Supp., ECF No. 46, at 10. In short, Proposed Intervenors’ argument for associational

standing is the same as that advanced to support organizational standing—that AAP’s members

would have to expend additional time and resources counseling patients about the dangers of

tobacco use if Plaintiffs are successful in vacating the Rule.

       In Rainbow/PUSH Coalition v. FCC, the D.C. Circuit was presented with an argument

similar to the one Proposed Intervenors make here to support associational standing. 396 F.3d
1235 (D.C. Cir. 2005). In that case, an organization that worked against racial discrimination in

employment challenged two decisions of the Federal Communications Commission to grant

license renewal applications to a radio station in St. Louis, Missouri, that had been accused of

discriminatory employment practices.       Id. at 1237.    To support associational standing, the

organization submitted an affidavit from one of its members in the St. Louis area who was both a

regular listener of the radio station and an employment counselor for the organization. Id. at 1240.

The counselor identified, as his injury, the burdens associated with “keep[ing] track of which

company discriminates and which doesn’t” and “counsel[ing] young people on how to deal with

discrimination when they encounter it.” Id. at 1241. He also stated that if major institutions, such

as public radio stations, “were to stop discriminating overnight, an enormous burden . . . would be

lifted from [his] shoulders.” Id. at 1242. The Circuit found this affidavit insufficient to establish

associational standing. Id. at 1239–42. The Circuit held that the counselor’s first asserted injury—

the burdens associated with tracking discrimination and counseling young people about

discrimination—was not sufficient to establish associational standing because he did not say that

discrimination at the station frustrates his efforts or would cause him to expend resources to

counteract discrimination at the station. Id. at 1241. The Circuit noted that the counselor’s

declaration did not even mention the radio station. Id. As to his second alleged injury—that the



                                                 18
cessation of discrimination by the radio station would lift an “enormous burden”—the Circuit held

that it too was insufficient to support standing because the counselor failed to identify how the end

of discrimination at this particular radio station would “perceptibly affect his activities.” Id. at

1242. The Circuit therefore concluded that the counselor’s affidavit failed to support associational

standing for the organization.

       The affidavit submitted by AAP in this case suffers from similar infirmities. Del Monte’s

affidavit, at most, conveys AAP’s physicians’ abstract societal interest in combating tobacco use

among children, and fails to connect that interest to Plaintiffs’ present challenges to the Rule.

Cf. id. at 1241. Del Monte states that “the presence of unregulated tobacco products . . . would

require the expenditure of additional resources,” and, more specifically, the “availability of

flavored cigars and other products” would make it more difficult for AAP’s members to counsel

young people about the dangers of smoking. Del Monte Aff. ¶¶ 8, 15. Those purported injuries,

however, are neither particularized nor concrete. Del Monte makes no mention of any specific

aspect of the Rule that is presently at issue. Indeed, he says not a word about the warning

requirements or how the absence of such warnings would impact AAP’s members. True, Del

Monte alludes to an increase of expenditures from the existence of “unregulated tobacco products”

in the market, but this generic statement falls short of establishing a connection between the

challenged parts of the Rule and its members’ activities being “perceptibly impaired.” Proposed

Intervenors have not, for example, provided the court a clear picture of how the absence of health

warning requirements mandated by the Rule will affect their members’ relationships with patients

or their allocation of resources to combat youth tobacco usage. AAP’s vague assertion of injury

to its members fails at this stage of the case, where its asserted injury must rise above the level of

“conclusory allegations.” See Swanson Grp. Mfg., 790 F.3d at 240.



                                                 19
       For these reasons, Proposed Intervenors fail to establish an injury sufficient to support

associational standing.

                                          *      *       *

       Due to Proposed Intervenors’ failure to allege a cognizable injury to the organizations

themselves or to any member of AAP, they have not carried their burden to establish organizational

standing or associational standing and, therefore, cannot intervene as of right under Rule 24(a). In

light of this conclusion, the court need not consider the specific factors under Rule 24(a).

       C.      The Court Declines to Allow Permissive Intervention

       Although the absence of standing dooms Proposed Intervenors’ request to intervene as of

right, that deficiency does not necessarily command the same result for their request to intervene

permissively under Rule 24(b). “It remains . . . an open question in this circuit whether Article III

standing is required for permissive intervention.” Defs. of Wildlife & Sierra Club v. Perciasepe,

714 F.3d 1317, 1327 (D.C. Cir. 2013); cf. Deutsche Bank Nat’l Trust Co., 717 F.3d at 195

(Silberman, J., concurring) (stating that a party seeking permissive intervention must establish

standing). Thus, under existing authority, the court’s conclusion as to standing in the intervention-

as-of-right context does not automatically preclude permissive intervention. This court need not,

however, take a position on the open question of the standing requirements for permissive

intervention because the court exercises its broad discretion to deny Proposed Intervenors’ request

for party status on other grounds.

       Permissive intervention, as its name suggests, is a matter of discretion. Rule 24(b)

provides, “[o]n timely motion, the court may permit anyone to intervene who . . . has a claim or

defense that shares with the main action a common question of law or fact.” FED. R. CIV. P.

24(b)(1). “In exercising its discretion, the court must consider whether the intervention will unduly



                                                 20
delay or prejudice the adjudication of the original parties’ rights.” Id. The Circuit has recognized

that “permissive intervention is an inherently discretionary enterprise.” EEOC v. Nat’l Children’s

Ctr., Inc., 146 F.3d 1042, 1046 (D.C. Cir. 1998). Indeed, “[d]istrict courts have the discretion . . .

to deny a motion for permissive intervention even if the movant established an independent

jurisdictional basis, submitted a timely motion, and advanced a claim or defense that shares a

common question with the main action.” Id. at 1048. Thus, district courts have “wide latitude” in

evaluating permissive intervention requests. Id.

       Here, the court finds that Proposed Intervenors’ participation as parties in this manner is

not essential for the “just and equitable adjudication of the legal question[s] presented.” Sierra

Club v. McCarthy, 308 F.R.D. 9, 12 (D.D.C. 2015) (citation and internal quotation marks omitted);

see Mot. to Intervene at 17 (stating that “Public Health Intervenors intend to limit their briefing to

avoid duplicative arguments”). Proposed Intervenors seek intervention primarily to support only

one of the four grounds on which Plaintiffs presently challenge the Rule—the warning

requirements. Proposed Intervenors have not given the court sufficient reason to believe that

Defendants will not defend those requirements to the fullest. If anything, Defendants’ decision

not to reconsider or delay implementation of the warning requirements, when they did so for other

portions of the Rule initially contested by Plaintiffs, strongly suggests that Defendants will

aggressively defend those requirements. Proposed Intervenors will have ample opportunity to do

the same, as the court already granted their motion to join these proceedings as amicus curiae. See

Order, ECF No. 30. Proposed Intervenors’ views, therefore, will receive a full hearing and, to the

extent they believe Defendants do not adequately defend the warning requirements or any other

challenged aspect of the Rule, they have a means to make that position known to the court.




                                                 21
Accordingly, in the exercise of its discretion, the court declines to permit Proposed Intervenors to

permissively intervene under Rule 24(b).

V.     CONCLUSION

       Thus, for the reasons stated, Proposed Intervenors’ Motion to Intervene is denied.

A separate Order accompanies this Memorandum Opinion.



                                                     ___________________________
Dated: October 16, 2017                              Amit P. Mehta
                                                     United States District Judge




                                                22